DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-10, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6, 8-10, 21-29 are directed to a final product in the form of an “edible pet chew”. However, nearly all of the claims are limited to listing the quantities of starting ingredients, rather than the final component percentages and properties of the final “edible pet 
Claim 21 recites “it”. It is not clear what “it” is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seguin [US 2015/0086679A1].
Seguin teaches a first edible mixture (paragraph 0049-0052) comprising 55-90% raw meat from chicken, turkey, beef, fish, and duck (paragraph 0039-0041), 10-15% of an absorbent fiber such as rice flour (paragraph 0043), 1-10% hydrocolloid such as starch or xanthan gum (paragraph 044).
Phrases such as “the edible pet chew comprises…” are merely preferred methods of using the claim first edible mixture. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of Andersen et al [US 2015/0282504A1].
Seguin teaches an edible pet chew comprising 55-90% raw meat from chicken, turkey, beef, fish, and duck (paragraph 0039-0041), 10-15% of an absorbent fiber such as rice flour (paragraph 0043), 1-10% hydrocolloid such as starch or xanthan gum (paragraph 044), 10-12% moisture (paragraph 0057), and the pet chew being formed, baked, and dried into various shapes (paragraph 0053-0057).
Seguin does not explicitly recite a coating of a second mixture (claim 21). 
Andersen et al teach a coated pet chew product comprising a coating with about 90% animal fraction (paragraph 0034), additives such as humectants in an amount of about 5% (paragraph 0036), the use of glycerin as the hemectant (paragraph 0044), and the use of about 5% rice syrup as an adhesion agent (paragraph 0038).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed coating into the invention of Seguin, in view of Andersen et al, since both are directed to edible pet chew products, since Seguin also included other ingredients such as colouring agents and flavouring agents (paragraph 0046-0047), since pet chew products commonly included a coating (paragraph 0034) as shown by Andersen et al, and since flavored/coloured coatings would have made the pet chew of Seguin more desirable to pets.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin, in view of Andersen et al as applied above, and further in view of Harbour et al [US 2017/0181448A1].
Seguin and Andersen et al teach the above mentioned components. Seguin also teaches 1-10% xantham gum (paragraph 0044). Seguin does not explicitly recite the first mixture including 5-25% vegetable protein, 2-10% glycerin, and 3-20% pea flour (claim 22), and the first mixture including 2-10% fruit (claim 23).
Harbour et al teach an elongate, edible pet chew comprising a first mixture including 6-90% fruit or vegetable material (paragraph 0022, 0034), the use of 6-80% starch made from corn, potatoes, rice, tapioca, and wheat (paragraph 0027), meat material (paragraph 0034), 10-75% of a binding agent such as pea flour (paragraph 0040-0041) which would also be considered a vegetable protein, a coloring compound at 0-4% (paragraph 0043), 0-20% humectant such as glycerin (paragraph 0045). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed ingredients and quantities into the invention of Seguin, in view of Harbour et al, Andersen et al; since all are directed to animal chew products, since Seguin already included flavourants and colourants (paragraph 0046-0047) as well as 1-10% xantham gum (paragraph 0044), since animal chew products commonly included 10-75% of a binding agent such as pea flour (paragraph 0040-0041) and 0-20% humectant such as glycerin (paragraph 0045) as shown by Harbour et al, and since the claimed ingredients and quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, hardness, malleability, moisture content, and flavor in order to result in a desirable product for the consumer of Seguin.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fruit into the invention of Seguin, in view of Andersen et al and Harbour et al, since all are directed to edible pet chews, since Seguin already included other flavouring and colouring ingredients (paragraph 0046-0047) , since edible pet chews commonly included 6-90% fruit and vegetable material (paragraph 0022, 0034) as shown by Harbour et al, and since the claimed ingredients and quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, color, and flavor in order to result in a desirable product for the consumer of Seguin.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin, in view of Andersen et al as applied above, and further in view of Axelrod et al [US 2008/0185746A1].
Seguin and Andersen et al teach the above mentioned components. Seguin does not explicitly recite 0.3-1.0% color (claim 24). Axelrod et al teach an edible animal chew product comprising 0.1-5% flavors and colors (paragraph 0039). It would have been obvious to one of ordinary skill in the art to incorporate the claimed color amount into the invention of Seguin, in view of Andersen et al and Axelrod et al, since all are directed to pet chew products, since Seguin already included applying flavoring and coluring (paragraph 0046-0047), since pet chews commonly included 0.1-5% flavors and colors (paragraph 0039) as shown by Axelrod et al, and since the claimed amount of colors would have made the product of Seguin more attractive to consumers.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin, in view of Andersen et al as applied to above, and further in view of Xu [US 2014/0255553A1].
Seguin and Andersen et al teach the above mentioned components. Seguin does not explicitly recite a cylindrical shape (claim 25), a spiral cross section (claim 26, 30). 
Xu teaches an elongate, edible pet chew comprising a cylindrical shape and a spiral cross-sectional shape (Figure 9) and the layers having a thickness of 0.1-5.0 mm (paragraph 0122).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cylindrical shape and spiral layers into the invention of Seguin, in view of Xu, since both are directed to edible pet chew products, since Seguin already taught forming various shapes such as bones (paragraph 0055), since edible pet chews commonly included a cylindrical outer shape and a spiral cross-sectional shape (Figure 9) to create a malleable product (paragraph 0022) as shown by Xu, and since a cylindrical shape with spiral layers would have been desirable to pets and permitted multiple layers of different flavors, colors, hardness, and materials in the product of Seguin.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin, in view of Andersen et al, as applied above, and further in view of Brown [US 2004/0144331A1].
Seguin and Andersen et al teach the above mentioned components. Seguin does not explicitly recite the outer coating being 8-15% and the inner material being 85-92% of the total weight (claim 28). Brown teaches a pet chew toy comprising a meat coating of the product predominantly made of pork and poultry (paragraph 0036) as well as the coating comprising 5-20% of the total product (paragraph 0038). It would have been obvious to one of ordinary skill in the art to incorporate the claimed coating amount into the invention of Seguin, in view of Andersen et al and Brown, since all are directed to edible pet chew products, since Seguin already included a product with further flovouring and colouring ingredients, since pet chews commonly included a coating as shown by Andersen et al, since pet chews commonly included the coating comprising 5-20% of the total product (paragraph 0038) as shown by Brown, and since the claimed quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, color, and flavor in order to result in a desirable product for the consumer of Seguin.
Claims 5, 9-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Andersen et al, as applied above, and further in view of Tepper et al [US 2008/0014311A1].
Seguin and Andersen et al teach the above mentioned components. Seguin does not explicitly recite the coating including 85-88% meat, 5-7% glycerin, and 5-8% rice flour (claim 1, 27), and a cylindrical shape (claim 5, 10).
Regarding claims 5 and 10, these are "product-by-process" claims. A recitation of the intended method of making the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Tepper et al teach a pet treat product comprising a chew interior with a cylindrical shape and spiral layers (Figure 2, #14) and an outer coating including meat and rice flour in a ratio of 5 to 1 (paragraph 0020). 
Andersen et al further teach a coated pet chew product comprising a coating with about 90% animal fraction (paragraph 0034), additives such as humectants in an amount of about 5% (paragraph 0036), the use of glycerin as the hemectant (paragraph 0044), and the use of about 5% rice syrup as an adhesion agent (paragraph 0038).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cylindrical shape and coating ingredients into the invention of Seguin, in view of Andersen et al and Tepper et al, since all are directed to pet chew products, since Seguin already included further coluring and flavouring ingredients, since pet chews commonly included a coating as shown by Andersen et al, since pet chew products commonly included a chew interior with a cylindrical shape and spiral layers (Figure 2, #14) and an outer coating including meat and rice flour in a ratio of 5 to 1 (paragraph 0020) as shown by Tepper et al, since pet chew products also commonly included a coating with about 90% animal fraction (paragraph 0034), additives such as humectants in an amount of about 5% (paragraph 0036), the use of glycerin as the hemectant (paragraph 0044), and the use of about 5% rice syrup as an adhesion agent (paragraph 0038) as shown by Andersen et al; since a cylindrical shape with spiral layers would have been desirable to pets and permitted multiple layers of different flavors, colors, hardness, and materials in the product of Ray, and since the claimed coating ingredients would have provided a more desirable product to the consuming animal of Seguin.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Tepper et al and Andersen et al, and further in view of Harbour et al.
Seguin, Tepper et al, and Andersen et al teach the above mentioned components. Seguin does not explicitly recite the first mixture including 2-20% gelatin or xanthan gum, 5-25% vegetable protein, 2-10% glycerin, and 3-20% pea flour (claim 2), and the first mixture including 2-10% fruit (claim 3).
Harbour et al teach an elongate, edible pet chew comprising a first mixture including 6-90% fruit or vegetable material (paragraph 0022, 0034), the use of 6-80% starch made from corn, potatoes, rice, tapioca, and wheat (paragraph 0027), meat material (paragraph 0034), 10-75% of a binding agent such as pea flour (paragraph 0040-0041) which would also be considered a vegetable protein, a coloring compound at 0-4% (paragraph 0043), 0-20% humectant such as glycerin (paragraph 0045). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed ingredients and quantities into the invention of Seguin, in view of Harbour et al, Tepper et al, Andersen et al; since all are directed to animal chew products, since Seguin already included flavourants and colourants (paragraph 0046-0047) as well as 1-10% xantham gum (paragraph 0044), since animal chew products commonly included 10-75% of a binding agent such as pea flour (paragraph 0040-0041) and 0-20% humectant such as glycerin (paragraph 0045) as shown by Harbour et al, and since the claimed ingredients and quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, hardness, malleability, moisture content, and flavor in order to result in a desirable product for the consumer of Seguin.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fruit into the invention of Seguin, in view of Andersen et al, Tepper et al, and Harbour et al, since all are directed to edible pet chews, since Seguin already included other flavouring and colouring ingredients (paragraph 0046-0047) , since edible pet chews commonly included 6-90% fruit and vegetable material (paragraph 0022, 0034) as shown by Harbour et al, and since the claimed ingredients and quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, color, and flavor in order to result in a desirable product for the consumer of Seguin.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sequin, in view of Andersen et al and Tepper et al, as applied above, and further in view of Axelrod et al [US 2008/0185746A1].
Seguin, Tepper et al, and Andersen et al teach the above mentioned components. Seguin does not explicitly recite 0.3-1.0% color (claim 24). Axelrod et al teach an edible animal chew product comprising 0.1-5% flavors and colors (paragraph 0039). It would have been obvious to one of ordinary skill in the art to incorporate the claimed color amount into the invention of Seguin, in view of Andersen et al, Tepper et al, and Axelrod et al, since all are directed to pet chew products, since Seguin already included applying flavoring and coluring (paragraph 0046-0047), since pet chews commonly included 0.1-5% flavors and colors (paragraph 0039) as shown by Axelrod et al, and since the claimed amount of colors would have made the product of Seguin more attractive to consumers.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin, in view of Tepper et al and Andersen et al, as applied to above, and further in view of Xu [US 2014/0255553A1].
Seguin, Tepper et al, and Andersen et al teach the above mentioned components. Seguin does not explicitly recite a cylindrical shape (claim 5), and a spiral cross section (claim 6). 
Xu teaches an elongate, edible pet chew comprising a cylindrical shape and a spiral cross-sectional shape (Figure 9) and the layers having a thickness of 0.1-5.0 mm (paragraph 0122). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cylindrical shape and spiral layers into the invention of Seguin, in view of Xu, since both are directed to edible pet chew products, since Seguin already taught various shapes such as bones, since edible pet chews commonly included a cylindrical outer shape and a spiral cross-sectional shape (Figure 9) to create a malleable product (paragraph 0022) as shown by Xu, and since a cylindrical shape with spiral layers would have been desirable to pets and permitted multiple layers of different flavors, colors, hardness, and materials in the product of Seguin.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod et al, in view of Tepper et al and Andersen et al, as applied above, and further in view of Brown [US 2004/0144331A1].
Seguin and Andersen et al teach the above mentioned components. Seguin does not explicitly recite the outer coating being 8-15% and the inner material being 85-92% of the total weight (claim 8). Brown teaches a pet chew toy comprising a meat coating of the product predominantly made of pork and poultry (paragraph 0036) as well as the coating comprising 5-20% of the total product (paragraph 0038). It would have been obvious to one of ordinary skill in the art to incorporate the claimed coating amount into the invention of Seguin, in view of Andersen et al and Brown, since all are directed to edible pet chew products, since Seguin already included a product with further flovouring and colouring ingredients, since pet chews commonly included a coating as shown by Andersen et al, since pet chews commonly included the coating comprising 5-20% of the total product (paragraph 0038) as shown by Brown, and since the claimed quantities would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired final texture, color, and flavor in order to result in a desirable product for the consumer of Seguin.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references teach pet chew products which are mostly meat.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 21-29 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792